Citation Nr: 1829286	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  13-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a back disability, to include lumbosacral degenerative disc disease (DDD).

2. Entitlement to service connection for a neck disability, to include degenerative joint disease (DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1988 to January 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran was granted service connection for a bilateral ankle condition and a left knee condition during the appeal period in a June 2016 rating decision.  As each grant represents a full grant of the benefits sought, those issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the claims file.

In February 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran new VA examinations for the conditions on appeal.  The April 2016 VA neck examination and corresponding opinion are adequate.  As such, further remand is not required as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's neck disability is not etiologically related to active service: a chronic neck disability was not present in service and did not manifest to a compensable degree within one year of service discharge; and the most probative evidence does not relate the Veteran's neck disability to his active service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are not met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.307(b), 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in December 2012.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA neck examination afforded the Veteran in April 2016 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).    

Neck Disability

The Veteran contends that his current neck disability is related to his active service.  Specifically, the Veteran reports that he engaged in a number of parachute jumps in service, which involved landing on various terrains, including in trees.  He has indicated that he sustained a number of mild injuries to his neck in doing so.  

The medical evidence of record includes VA and private treatment records, which the Board will discuss chronologically.  A February 2006 nerve conduction study from St. John Medical Center indicates that the Veteran was being seen for radicular symptoms of the cervical spine.  The June 2006 admission note for the Veteran's lumbar disc surgery from the records provided by Dr. K.M. indicate that he secondarily complained over the years of mild trauma to his neck and that he had injuries to his neck in service and now has chronic pain.  

A May 2011 H&P note from Muskogee VA Medical Center reflects the Veteran's reports of a swollen neck after a car accident in 1984.  He indicated that paramedics thought he had broken his neck.  

In May 2012, the Veteran underwent a VA examination for his neck.  However, the Board discussed in the previous remand that the VA opinion is not adequate as the examiner's opinion was improperly based on lack of medical documentation of neck injuries in service and did not consider the Veteran's lay statements of parachuting in service.

Per remand, the Veteran underwent a new VA examination for his neck in April 2016.  The examination report reflects the Veteran's reports of neck trouble since service.  The examiner noted that the Veteran has his parachute badge as well as his reports of repeated mild injuries to his neck while in service.  The examiner also noted that the Veteran reported having neck pain all the time.  The examiner opined that the Veteran's cervical spine condition is less likely than not to have been incurred in or caused by an in-service event, injury or illness.  The examiner reasoned that the Veteran has mild DJD/osteoarthritis of the cervical spine and that the findings are such that this mild degree of DJD is as would be expected in the general population.  The examiner further stated that neck pain is a very common symptom and is not necessarily found to be more common in veterans in general or in particular found to be due to parachuting activities.  The examiner also noted that the Veteran's service treatment records (STRs) do not reflect any medical care for the neck and that the Veteran did not report neck trouble when he was first evaluated in 1992 for service related disabilities.  The examiner stated that therefore, the neck condition is more likely due to more recent factors rather than the Veteran's military service from 1988-1992.  

As to lay statements, the Veteran indicated at the December 2015 hearing that he engaged in 50 or more parachute jumps in service.  He stated that he landed on various terrains and was also dropped into trees.  He indicated that he injured his neck and back many times doing these jumps but did not report to sick call.  The Veteran indicated in a July 2016 statement that as to lack of documentation regarding his back and neck, he was part of an airborne combat unit.  He indicated that you did not go to sick call and were expected to work through the pain.  He indicated that there were reprisals for seeking medical treatment.  He again stated that he injured his neck and back from rough parachute landings, unit training, and in combat.  In the May 2017 Informal Hearing Presentation, the Veteran's representative indicated that the April 2016 VA opinion was inadequate.  Specifically, the examiner asserted that the examiner did not rule out that the Veteran's neck disability is related to parachute jumping.  

Merits

Having reviewed the record, medical and lay evidence, the Board finds that service connection for a neck disability, to include DJD of the cervical spine, cannot be established.

The record reflects a diagnosis of arthritis of the neck.  Thus, a current diagnosis is established.  The Veteran links his neck condition to parachuting in service.  While the Veteran's STRs are silent for any complaints, treatment, or diagnoses for a neck condition, given the nature of parachuting, the Board has no reason to doubt the credibility of the Veteran's statements and thus concedes an in-service injury.  As such, the first two elements of service connection have been met, and the remaining issue is a nexus.  As arthritis is a chronic disability, the Board has initially considered service connection on a presumptive basis under 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the third element of service connection.

Review of the record does not establish that a chronic condition manifested during service or within the presumptive period.  The Veteran was not diagnosed with a chronic neck condition in service.  As noted, his STRs are silent for any complaints, treatment, or diagnoses relating to his neck.  Therefore, the Board determines that a chronic neck disability did not manifest during service.  Nor does the record reflect that a chronic neck disability, to include arthritis, was manifested within one year following service.  The Veteran was discharged from service in 1988, and he was not diagnosed with arthritis of the neck until 2012.  As a chronic neck disability also did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether service connection may be awarded based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The record does not reflect complaints of or treatment for any neck issues until the 2006 nerve conduction test then continuously thereafter.  While the record does not reflect continuous complaints or treatment for neck pain following discharge from service, the Board has considered the Veteran's statements that his neck pain has been consistent since service.  However, even considering the Veteran's statements to be credible and probative, his statements are outweighed by the April 2016 VA examiner's opinion.  

The April 2016 VA examiner acknowledged the Veteran's credible reports of having injured his neck in service by parachuting.  However, the VA examiner explained that the extent of the Veteran arthritis is in line with that of the general population.  The examiner also noted the Veteran's reports of continuous neck pain and in-service parachuting but indicated that neck pain is a common problem.  As the VA examiner assessed the Veteran's condition based on his history, symptomatology and current condition and provided a medically reasoned opinion, the Board finds the assessment probative.  Given the probative evidence, the Board finds that a nexus cannot be established. 

The Board acknowledges the Veteran's statements explaining why he did not report neck injuries in service.  The Board has no reason to doubt the credibility of the Veteran's statements and therefore finds them probative.  However, the probative April 2016 VA opinion outweighs the Veteran's reports.  The examiner acknowledged that the Veteran experienced neck pain in service, despite the lack of documentation, but indicated that his current condition is more consistent with a different cause than the Veteran's in-service activity.  

The Board also acknowledges the assertions made by the Veteran's representative that the April 2016 VA opinion is not adequate as the examiner did not rule out parachute jumping etiologically.  The Board does not agree.  As the examiner indicated a more likely cause of the Veteran's condition, parachuting was ruled out as a more likely etiological cause.  The Board notes that the standard is 50 percent or greater probability.  

In light of the probative evidence, the Board determines that the preponderance of the evidence does not support the Veteran's claim for service connection for a neck disability.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.  Accordingly, service connection for a neck disability, to include DJD of the cervical spine is denied.  


ORDER

Entitlement to service connection for a neck disability, to include DJD of the cervical spine is denied.





REMAND

The Board finds that additional development is necessary regarding the Veteran's back disability.  Specifically, an addendum opinion is necessary.

The April 2016 VA examiner provided a negative nexus opinion regarding the Veteran's lumbosacral DDD and the herniated disc disability that he underwent surgery for in 2005.  However, the Board finds that the opinion does not consider the overall record.  With regard to the herniated disc disability, the April 2016 examiner noted that the Veteran reported back injuries in the mid-1990s and underwent the procedure in 2005.  The examiner indicated that given the severity of the herniated disc disability, the Veteran could not have had back pain for 15 years without getting the surgery.  However, the Board notes that the Veteran was discharged from service in 1998 and has indicated that he engaged in numerous parachute jumps throughout his service.  Hence, it is speculative to indicate that the Veteran would have had the back pain for 15 years prior to the surgery.  Instead, he could have had it for a much shorter time as the time between his discharge in 1998 and the surgery in 2005 is only 7 years.  Given that the April 2016 opinion was based in part on the lapse in time between an in-service injury and the 2005 surgery, this rationale is not sufficient given that the time window is much smaller than indicated by the April 2016 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Have the file reviewed by a different examiner than the April 2016 VA examiner who conducted the back examination.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability began in service, was caused by service, or is otherwise related to service; specifically, the examiner is asked to address the Veteran's lay statements regarding his in-service parachuting and the onset and continuing symptomatology of his back condition. 

Please note, the absence of evidence of treatment for a back condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

2. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


